DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4 October 2021. These drawings are acceptable.

Claim Objections
Claims 10 and 12–20 are objected to because of the following informalities:
Claim 10, line 3, should be amended recite “an actuator pump.”
Each of independent claims 10, 16, and 19 now have a plurality of subsections marked with roman numerals. Each of these subsections should be placed in their own further indented section. See 37 C.F.R. 1.75(i). For example, claim 10 should look like the following:

A dispensing system comprising:
a fluid container with an opening;
an actuator pump having a dispensing channel, said actuator pump coupled to the opening;
a selectively detachable diffuser head fitted to and partially held within the dispensing channel, said diffuser head having a downward-facing outlet divided into an array of teardrop-shaped apertures and wherein each aperture is evenly spaced from:
(i) a central axis of a flow channel defined by the diffuser head, and
(ii) all adjacent apertures, and
wherein the array conforms to a periphery of the outlet to divide fluid flowing therefrom.
Claims 12–15, 17, 18, and 20 are objected to due to dependency upon objected-to claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the § 112(a) rejection of claim 15 (the subject matter of which has now been incorporated into other claims) have been fully considered and are persuasive. The § 112(a) rejection has been withdrawn. Although Applicant never explicitly addresses the within/outside flow question raised in the previous Office action, the Office discerns based on Applicant’s remarks—“ring 150 is integrally formed with the diffuser body 106 with one or more connecting bridges 152, which also necessarily form and define the apertures 122,” pg. 8—that the flow only occurs within the ring, since flow outside of the ring would disrupt the shape of the apertures.

Allowable Subject Matter
Claims 10 and 12–20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to claims 10 and 12–20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761